Citation Nr: 0518111	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  97-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for herniated nucleus pulposus, L5-S1. 

2.  Entitlement to a disability rating in excess of 10 
percent for status-post anterior cruciate ligament 
reconstruction of the left knee. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1990 to March 
1994.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 decision that denied 
disability ratings in excess of 40 percent for herniated 
nucleus pulposus, L5-S1, and in excess of 10 percent for 
status-post anterior cruciate ligament reconstruction of the 
left knee.  The veteran filed a notice of disagreement (NOD) 
in March 1997, and the RO issued a statement of the case 
(SOC) in April 1997.  The veteran filed a substantive appeal 
in June 1997.

In September 1997, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  In February 1998, April 2000, and May 2002, the RO 
issued supplemental SOCs (SSOCs), reflecting the RO's 
continued denial of the claims for increased disability 
ratings in excess of 40 percent for herniated nucleus 
pulposus, L5-S1, and in excess of 10 percent for status-post 
anterior cruciate ligament reconstruction of the left knee.

In July 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In September 2002, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002)-essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO-were held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Thus, 
in October 2003, the Board remanded these matters to the RO 
for initial consideration of the recently developed evidence 
and further action.   

The December 2004 SSOC reflects the continued denial of each 
of the veteran's claims for an increased disability rating.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's service-connected herniated nucleus 
pulposus, L5-S1, is manifested by objective evidence of disc 
disease, radiating pain to each leg, overall evidence of 
severe pain, occasional muscle spasms, absent ankle reflexes 
at times, and foot drop; together, these symptoms produced 
functional impairment comparable to pronounced intervertebral 
disc syndrome.

3.  The veteran's service-connected status-post anterior 
cruciate ligament reconstruction of the left knee has been 
manifested by overall slight impairment due to mild ligament 
laxity, and a small peripheral tear of the posterior horn of 
medial meniscus; there is no objective evidence of moderate 
impairment, to include deformity, buckling, or subluxation. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for herniated 
nucleus pulposus, L5-S1, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

2.  The criteria for a disability rating in excess of 10 
percent for status-post anterior cruciate ligament 
reconstruction of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the April 1997 SOC, the February 1998, April 2000, 
May 2002, and December 2004 SSOCs, and the January 2003 and 
April 2004 letters, the veteran and his representative have 
been notified of the laws and regulations governing the 
claims, the evidence that has been considered in connection 
with this appeal, and the bases for the denial of the claims.  
The RO notified the veteran of the applicable rating 
criteria, and of the need for evidence of current medical 
treatment (of a worsening of his service-connected 
disabilities).  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the January 2003 and April 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
letters also invited the veteran to send in all evidence to 
support his claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claims in December 
1996, the VCAA was not then in effect.  Following enactment 
of the VCAA, letters were issued to the veteran in January 
2003 and April 2004, notifying him of the VCAA duties to 
notify and assist, setting forth the criteria for increased 
ratings, and soliciting information and evidence from the 
veteran.  The letters were provided to the veteran several 
months before the December 2004 SSOC, and the veteran has 
been afforded well over a one-year period for response to 
such a notice letter.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's private treatment records, and has arranged 
for the veteran to undergo VA examinations, reports of which 
are of record.  The veteran also has been given opportunities 
to submit and/or identify evidence to support his claims.  
Following issuance of the April 2000 SSOC, the veteran 
identified the records of Dr. Moyo; these records have been 
obtained and associated with the claims file.  In March 2005, 
the veteran's representative indicated that he had nothing 
further to add.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.



II.  Increased Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 
202, 204-7(1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

A.  Herniated Nucleus Pulposus, L5-S1

1.  Factual Background

Service connection has been established for herniated nucleus 
pulposus, L5-S1, effective March 8, 1994.  An initial 40 
percent rating has been assigned.

A report of the November 1995 VA examination reflects 
complaints of constant low back pain, varying in severity, 
and aggravated by such activities as bending, lifting, and 
twisting, as well as prolonged sitting, standing, or walking.  
On examination, there was no paravertebral muscle spasm; the 
examiner noted mild tenderness to palpation over the lower 
midline and right lower lumbar region.  Sensation was intact 
in the lower extremities; reflexes were 1-2 at the knees, and 
bilateral ankle jerk was 1+ with augmentation.

On June 28, 1996, the veteran filed a claim for an increased 
disability rating.

An MRI scan of the veteran's lumbar spine in January 1996 
revealed diffuse disc bulging at L5-S1, without evidence of 
spinal stenosis or nerve root compression.

Private medical records, dated in May 1996 and received in 
September 1996, show complaints of low back pain with 
radiation of pain and numbness down bilateral legs.  
Examination revealed palpable tenderness with spasm across 
the lumbar spine in midline.  Reflexes were 1 at the 
bilateral knee, and absent at the bilateral ankle with no 
Babinski or clonus.  Treatment included a nerve block, with 
prescribed bedrest of four to five hours.

The report of an October 1996 VA examination notes objective 
evidence of pain on motion.  Range of motion of the lumbar 
spine was to 58 degrees on flexion, to 32 degrees on 
extension, and to 20 degrees on right lateral bending and to 
19 degrees on left lateral bending.  The diagnosis was 
degenerative disc disease at L4, L5, and S1.   

In September 1997, the veteran testified that he had several 
nerve blocks to no avail.  He indicated that he would have 
two or three good days in a week where he could function just 
enough to get around and do things, and then just rest.  
Without taking his pain medication, he could barely get out 
of bed.

VA hospital records, dated in October 1999, show a principal 
diagnosis of radiculopathy secondary to radial tear in L5-S1 
disc, and complaints of severe pain.

The veteran underwent a VA neurological examination in 
February 2000.  On examination, there was decreased range of 
motion, to approximately 45 degrees before the pain started 
on flexion, and to 10 to 15 degrees on extension.  The 
examiner noted some minimal paraspinal spasm and tenderness.  
Motor examination revealed normal tone and strength, and 
there was no pronator drift.  No atrophy was noted in the 
lower or upper extremities.  Sensory examination was okay for 
position and touch.  There was possibly some decreased 
sensation in L5 distribution on the right.  Reflexes were 1+ 
throughout, including the ankles.

A report of the February 2000 VA joints examination reflects 
some mild midline tenderness.  Range of motion of the lumbar 
spine was to 65 degrees on flexion with pain starting at 50 
degrees, to 20 degrees on extension with pain starting at 
10 degrees, and to 30 degrees on right and left lateral 
bending with pain starting at 20 degrees.  There were 
diminished deep tendon reflexes at 1+ patellar tendon 
bilaterally and 1+ ankle jerks.  There were negative Clonus 
and negative Babinski signs.  There were no nerve root 
symptoms with straight leg raising, which did reproduce low 
back pain at 60 degrees bilaterally.

VA outpatient treatment records, dated in October 2001, show 
recent flaring of pain, worse over the last month, with 
radiation down right leg.
  
VA outpatient treatment records, dated in February 2002, show 
a history of back pain, secondary to herniated disc, and 
complaints of muscle spasms for the past two days.

In July 2002, the veteran testified that he had constant pain 
when bending and in any type of prolonged movement, and that 
he continued to take pain medication.

VA outpatient treatment records, dated in September 2002, 
reflect that the veteran used a back brace, which helped, and 
a TENS unit.  He also had physical therapy with back 
exercises.

VA outpatient treatment records, dated in January 2003, show 
that the veteran complained of radiating low back pain.  He 
described the pain as fluctuating, and that bending in any 
direction could initiate or exacerbate the discomfort.  The 
veteran also described weakness and decreased sensation in 
the left leg.
 
Private medical records, received in February 2003, show 
examination by Dr. Berryman in November 1996, and included 
findings of marked tenderness at L4-L5 and at both sacroiliac 
joints, with severe lumbar muscle spasm.  Neurological 
findings then included positive straight leg raising test, 
bilateral, at 30 degrees on right and 20 degrees on left.  
Dr. Berryman diagnosed degenerative joint disease of lumbar 
spine with bilateral sciatica.

Private medical records, received in February 2003, show that 
Dr. Moyo started the veteran on physical therapy in July 
1998.  In an October 1998 sworn statement, also received in 
February 2003, Dr. Moyo indicated that he first prescribed 
pain medicine and some muscle relaxants for the veteran; and 
that examination of the veteran then revealed such tenderness 
that the veteran was not able to function in any meaningful 
employable situation.
 
The veteran underwent a VA neurological examination in July 
2004.  He then reported having flare-ups of severe low back 
pain several days each week, often related to physical 
activity.  The pain could be improved by rest, medication, 
local heat, and TENS unit.  Reportedly, the veteran had not 
worked since 1996.  On examination, cranial nerves 2 to 12 
were intact.  His gait was limping on the left leg, with 
fairly good tandem.  The veteran was able to walk on his 
toes, but had left foot drop when attempting to walk on his 
heels.  Motor strength was 5/5, except 4/5 in the left 
tibialis anterior.  Pin and touch sensation was decreased in 
the medial aspect of the left foot.  Deep tendon reflexes 
were 1+ bilateral biceps, triceps, patellar, and right 
Achilles; left Archilles was trace.  Both plantar reflexes 
were downgoing.  There was percussion tenderness over the 
lower lumbar spine.

The veteran underwent a VA orthopedic examination in July 
2004.  He then reported experiencing severe pain in the lower 
back approximately three to four times each week, and of 
having pain most of the time when he moved or bent.  
Reportedly, his muscle spasms would come and go.  Range of 
motion of the lumbar spine was to 40 degrees on flexion, to 
30 degrees on extension, and to 25 degrees on right and left 
lateral bending.  There was some pronation of his feet.  All 
deep tendon reflexes were decreased in the lower extremities, 
but there was a trace right ankle jerk.  The veteran 
continued to drag his left leg, and had weakness of the left 
great toe, foot, and leg, compared to the right lower 
extremity.

Following review of the veteran's claims file, an August 2004 
addendum report by the VA physician notes that there was no 
objective evidence of pain, such as muscle spasm, on 
examination, but that the decreased circumference of the left 
leg, in comparison to the right leg, was consistent with 
weakened movement, and would probably result in excess 
fatigability and incoordination.  A flare-up of lower back 
pain could decrease the range of motion of the veteran's back 
a variable amount.  The VA physician also noted subjective 
sign of weakness of dorsi-extension of the left foot and 
toes, along with MRI findings of disc disease at L4-L5 levels 
of spine, which could affect nerve to the muscles which 
dorsiextend his left foot.  The veteran's orthopedic problems 
were characterized as moderate in degree.

2.  Analysis

Historically, the veteran's service-connected herniated 
nucleus pulposus, L5-S1, has been rated as 40 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

In this case, the RO has considered the veteran's claim for 
an increased disability rating under both the former and 
revised schedular criteria (see December 2004 SSOC); as such, 
there is no due process bar to the Board doing likewise.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  If an 
increase is warranted on the basis of the revised criteria, 
the effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  See VAOGCPREC 3-
2000; 65 Fed. Reg. 33422 (2000).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under Diagnostic Code 5293 (as in effect from September 23, 
2002), A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following Diagnostic Code 5293 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5293 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  However, these revisions do not materially affect 
this case, inasmuch as the criteria for Diagnostic Code 5293 
for intervertebral disc syndrome did not change (although 
that diagnostic code has been renumbered from 5293 to 5243).  
Moreover, pursuant to the criteria of the General Rating 
Formula as in effect since September 26, 1993, the remaining 
diagnostic codes that were materially revised (5235 to 5242) 
do not provide for assignment of a rating in excess of 40 
percent except in cases of ankylosis, which has not been 
shown in this case.
 
In this case, the veteran's service-connected herniated 
nucleus pulposus, L5-S1, has primarily been manifested by 
complaints of pain, including radiating pain down each leg, 
and reduced range of motion; there also is evidence of 
activity restrictions in bending, twisting, lifting, and 
prolonged sitting or walking.  The veteran has described 
constant pain on a daily basis, with flare-ups of pain 
regularly occurring at least three times weekly, and the need 
for daily pain medication to get out of bed.

Considering the rating criteria under the former version of 
Diagnostic Code 5293, the Board notes that there is objective 
evidence of palpable tenderness with spasm across the lumbar 
spine in midline and absent ankle reflexes in May 1996.  
Subsequently, however, the February 2000 VA examiner noted 
minimal paraspinal spasm and tenderness, and ankles reflexes 
were 1+.  There is additional evidence of weakness and 
decreased sensation in the left leg.  More recent evidence 
reflects a left foot drop associated with the veteran's disc 
disease at L4-L5 levels.

Given the objective findings, the veteran's complaints, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence suggests overall disability 
more comparable to pronounced intervertebral disc syndrome, 
so as to warrant assignment of an increased rating from 40 to 
60 percent under Diagnostic Code 5293 (now re-numbered 5243).  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the aforementioned determination, the question now 
becomes whether the veteran is entitled to a rating in excess 
of 60 percent.  The Board notes that a 60 percent rating is 
the maximum assignable rating under Diagnostic Code 5293 (now 
Diagnostic Code 5243), under the former or revised criteria, 
based on incapacitating episodes; a higher evaluation is not 
under any other potentially applicable diagnostic code, 
absent a finding of ankylosis.  See 38 C.F.R. § 4.71a.
  
With respect to the revised version of Diagnostic Code 5293, 
while the veteran experiences flare-ups of pain several times 
weekly, the evidence does not show incapacitating episodes 
greater than 6 weeks over the past 12 months.  Even had the 
veteran been afforded separate evaluations for chronic 
orthopedic and neurologic manifestations under the new 
criteria, his chronic orthopedic manifestations were recently 
described as moderate and, with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, would 
warrant no more than a 40 percent rating under the general 
rating formula for diseases and injuries of the spine, given 
the findings elicited on VA examination in July 2004.  A 40 
percent rating is the highest schedular evaluation where 
there is no indication of ankylosis.  See General Rating 
Formula under 38 C.F.R. § 4.71a (as in effect from September 
26, 2003). 

The veteran's neurological manifestations, such as decreased 
sensation and foot drop, would appear to warrant a separate 
20 percent evaluation for incomplete paralysis of the 
applicable nerve to a moderate degree.  Even assuming, for 
the sake of argument, that the veteran's neurological 
manifestations were considered moderately severe to warrant a 
30 percent evaluation for incomplete paralysis of the 
applicable nerve, the combined rating would not exceed the 60 
percent assigned under the former criteria.  See 38 C.F.R. 
§ 4.25.

For all the foregoing reasons, the Board finds that a 60 
percent, but no higher, evaluation is warranted for the 
veteran's herniated nucleus pulposus, L5-S1.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5293; DeLuca, 8 Vet. 
App. at
204-7.   

B.  Status-Post Anterior Cruciate Ligament
Reconstruction of the Left Knee

1.  Factual Background

Service connection has been established for status-post 
anterior cruciate ligament reconstruction of the left knee, 
effective March 8, 1994.  An initial 10 percent rating has 
been assigned.

On June 28, 1996, the veteran filed a claim for an increased 
disability rating.

During an October 1996 VA examination, the veteran reported 
that his knee gave out on him, and that he had excruciating 
pain climbing steps.  On examination, the veteran walked with 
a marked limp; there was a 7-centimeter anterior scar below 
the patella and a 5-centimeter lateral scar.  The examiner 
noted no deformity; the veteran wore a knee brace.  Range of 
motion of the left knee was to 120 degrees on flexion, and to 
180 degrees on extension.  The examiner diagnosed ligamentous 
disease of the left knee.

In September 1997, the veteran testified that his left knee 
was unstable at all times, especially when ascending steps.  
He had also fallen down steps when his left knee gave out, 
and sprained his ankle.

During the February 2000 VA examination, the veteran reported 
having marked atrophy of his left quadriceps, persistent 
pain, and intermittent instability.  Reportedly, he had 
previous injections into the knee with only short periods of 
relief.  The veteran reported no swelling, catching, or 
popping, but did report pain.  He was unable to participate 
in any sporting type events or strenuous activities.  On 
examination, there was a well-healed anterior scar, which was 
minimally tender.  Range of motion was from 0 degrees to 130 
degrees.  Patellofemoral tracking and varus valgus stability 
were normal.  There was slight increase translation to 
Lachman's testing, but a good end point.  There were no pivot 
shift and no effusion.  There were moderate medial joint line 
tenderness and pain with McMurray's maneuver.  There were no 
lateral joint line symptoms.  Distally, the veteran had 
intact motor and sensory function.  The examiner diagnosed 
post-left knee anterior cruciate ligament reconstruction with 
persistent pain and symptomatic instability.

In July 2002, the veteran testified that his left knee did 
not bend as far as it used to bend, and that it gave out from 
time to time, causing excruciating pain.

Private medical records, received in February 2003, show 
examination by Dr. Berryman in November 1996, and included 
findings of mild degenerative change in the left knee without 
effusion.  Dr. Berryman diagnosed degenerative arthritis of 
the left knee post trauma.

Private medical records, received in February 2003, show that 
Dr. Moyo started the veteran on physical therapy in July 
1998.  In an October 1998 sworn statement, also received in 
February 2003, Dr. Moyo indicated that the veteran's previous 
injuries of the left knee and subsequent surgeries have left 
him with symptoms that he still had at this time.

VA outpatient treatment records, dated in February 2003, show 
that the veteran reported having very sharp pain in his left 
knee, from time to time, that lasted for a couple of hours 
and was treated with elevation.  His left knee occasionally 
gave way when he walked.
 
The veteran underwent a VA examination in July 2004.  He then 
reported having problems with his knee ever since the 
surgery.  Reportedly, his left knee moved from side to side 
at times when walking, and he had a grinding pain in addition 
to the sharp pain in the middle of the knee.   On 
examination, there was full extension of the knee, and 
flexion to 140 degrees without pain.  There was mild anterior 
cruciate ligament laxity of the left knee.  McMurry test was 
negative.  No instability or something slipping around was 
not seen; his left knee was checked in 30 degrees and in 90 
degrees of flexion and at full extension.  X-rays revealed 
status-post prior anterior cruciate ligament repair; no bone 
abnormalities were seen.

In an August 2004 addendum report following review of the 
veteran's claims file, the July 2004 VA examiner noted no 
evidence of recurrent subluxation or lateral instability of 
the left knee, and had not observed objective evidence of 
pain on motion, weakness, excess fatigability, or 
incoordination associated with his knee.  The VA physician 
noted that a January 2003 MRI scan had shown evidence of 
small peripheral tear of the posterior horn of medial 
meniscus, and that this could result in pain in the left knee 
in certain positions, and that the left knee could go out or 
have unstable sensation.  The VA physician could not express, 
without speculation, the degree of functional loss or range 
of motion loss based solely on the MRI scan.

2.  Analysis

Since March 1994, the veteran's status-post anterior cruciate 
ligament reconstruction of the left knee has been rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
That code is utilized for rating a nonspecific orthopedic 
knee disability on the basis of "other" knee impairment, 
such as recurrent subluxation or lateral instability.  See 38 
C.F.R. §§ 4.20, 4.27.  Under that diagnostic code, a 10 
percent evaluation is warranted for slight impairment of the 
knee; a 20 percent evaluation is warranted for moderate 
disability; and a 30 percent evaluation is warranted for 
severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the evidence of record 
presents no basis for a disability rating in excess of 10 
percent for status-post anterior cruciate ligament 
reconstruction of the left knee.

Pertinent medical evidence reflects persistent complaints of 
instability, pain, and use of a knee brace.  While the 
veteran walked with a marked limp, no deformity of the left 
knee was noted.  Recent examiners found no objective evidence 
of instability or of recurrent subluxation on examination, 
although mild laxity of the anterior cruciate ligament was 
found.  The Board points out, however, that the August 2004 
VA physician noted a recent MRI scan that indicated a small 
peripheral tear of the posterior horn of medial meniscus, 
which could result in knee pain and cause the left knee to 
give way.  Overall, this evidence suggests no more than 
slight left knee impairment, and does not meet the criteria 
for an increased rating under provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  There is no medical 
indication that the veteran's mild ligament laxity as a 
residual of the status-post anterior cruciate ligament 
reconstruction of the left knee results in any more than 
slight impairment so as to warrant the next higher, 20 
percent rating under Diagnostic Code 5257.  Simply stated, 
there is no evidence of subluxation, deformity, or buckling, 
or of other indicia of moderate impairment, without resorting 
to speculation, as indicated by the August 2004 VA physician.  
See 38 C.F.R. § 4.7.  [Parenthetically, the Board also notes 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(authorizing VA to consider granting a higher rating in cases 
in which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria) are not for application because 
Diagnostic Code 5257 is not predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996)].  

To give the veteran every consideration in connection with 
the instant appeal, the Board has considered, alternatively, 
the criteria of Diagnostic Codes 5260 and 5261, based upon 
his symptoms of range of motion loss, pain, tenderness, and 
grinding.  Under Diagnostic Code 5260, limitation of flexion 
to 60 degrees is noncompensable; limitation of flexion to 45 
degrees is 10 percent disabling; limitation of flexion to 
30 degrees is 20 percent disabling; and limitation of flexion 
to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

In this case, however, there is objective evidence of, at 
most, minimally limited motion, without evidence of painful 
motion.  In fact, the range of motion of the veteran's left 
knee has most recently been described as within normal limits 
(July 2004 VA examination), nor is there evidence of any 
significant flare-ups.  Normal motion of the knee is from 
0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.  Thus, even considering the 
complaints of pain as reported by the veteran, given the 
clinical evidence of record, the Board finds that the 
evidence does not provide a reasonable basis for a finding 
that the veteran has experienced more than slightly limited 
flexion due to pain, so as to warrant a compensable 
disability rating under Diagnostic Code 5260.  

Even considering the possibility that the veteran may 
experience functional loss due to pain in addition to that 
shown objectively, with repeated use (see 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995)), there simply is no indication that the veteran 
experiences pain so disabling as to result in flexion limited 
to 30 degrees or less, or extension limited to 15 degrees or 
more, to warrant a 20 percent disability rating under 
Diagnostic Code 5260 or 5261, respectively.

The Board also finds that there is no basis for assignment of 
any higher or separate evaluation under any other potentially 
applicable diagnostic code.  The objective medical evidence 
does not reflect x-ray evidence of arthritis of the left knee 
to warrant a separate 10 percent evaluation under Diagnostic 
Code 5010.  Further, in the absence of evidence of ankylosis, 
evaluation of the disability under Diagnostic Code 5256 is 
not warranted.

The Board also notes that any neurological impairment of the 
veteran's left lower extremity has been attributed to 
herniated nucleus pulposus, L5-S1, and taken into 
consideration in the assignment of a 60 percent disability 
rating under former Diagnostic Code 5293; hence, those 
symptoms may not be considered in the evaluation of the 
service-connected status-post anterior cruciate ligament 
reconstruction of the left knee.  See 38 C.F.R. § 4.14.

For all the foregoing reasons, the Board finds that the 
currently assigned 10 percent rating for status-post anterior 
cruciate ligament reconstruction of the left knee is proper, 
and that the criteria for a disability rating in excess of 10 
percent are not met.  Hence, there is no basis for an 
increased rating, and the veteran's claim must be denied.

C.  Conclusion

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that either the 
veteran's herniated nucleus pulposus, L5-S1, or his status-
post anterior cruciate ligament reconstruction of the left 
knee has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(cited to in the April 2000 SSOC).  In this regard, the Board 
notes that the disabilities have not objectively been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that the 
claims for assignment of more than a 60 percent rating for 
herniated nucleus pulposus, L5-S1, and for more than the 10 
percent currently assigned for status-post anterior cruciate 
ligament reconstruction of the left knee, must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 
(1990).


ORDER

A 60 percent rating for herniated nucleus pulposus, L5-S1, is 
granted, subject to the pertinent legal authority governing 
the payment of monetary benefits.

A disability rating in excess of 10 percent for status-post 
anterior cruciate ligament reconstruction of the left knee is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


